        Case 1:19-cv-06979-KMW Document 16 Filed 09/09/19 Page 1 of 1 PageID: 24
                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                              MINUTES OF PROCEEDINGS

CAMDEN OFFICE                  DATE OF PROCEEDING: September 9, 2019

JUDGE KAREN M. WILLIAMS

COURT REPORTER: ECR


TITLE OF CASE AND DOCKET NUMBER:

FOLK v. MEDFORD LAKES ENTERPRISES, LLC, et al.
1:19-cv-6979-KMW

APPEARANCES:

MICHAEL P. MURPHY, ESQ. – COUNSEL FOR PLAINTIFF
PHILLIP G. RAY, ESQ. – COUNSEL FOR DEFENDANTS


NATURE OF PROCEEDINGS:

Telephone Status Conference and Order on Oral Motion to approve Settlement
held on the record. Order to be entered approving settlement and 60-day
Order to be entered.



                                       DEPUTY CLERK: s/Nicole Ramos




TIME COMMENCED: 10:37       TIME ADJOURNED: 10:47         TOTAL TIME:   10 mins.
